Citation Nr: 0703916	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.   Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1964 to August 1966.

This appeal arose from a January 2004 rating decision of the 
Department of veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

In October 2006, the veteran presented sworn testimony at a 
Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  There are of record competent diagnoses of bilateral 
hearing loss and tinnitus.

2.  The veteran was exposed to high levels of noise while 
serving aboard an aircraft carrier in the United Sates navy.

3.  There is of record competent medical evidence which 
serves to link the currently diagnosed bilateral hearing loss 
and tinnitus to noise exposure in service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
hearing loss and tinnitus.  In essence, he contends that both 
conditions are due to noise exposure during his naval 
service.

Because these claims involve the application of virtually 
identical law to similar facts, the Board will address them 
together.

The Veterans Claims Assistance Act of 2000

The Board has initially given consideration to the Veterans 
Claims Assistance Act of 2000 (the VCAA).  The VCAA enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

In this case, the veteran received a VCAA letter dated 
September 18, 2003 which 
Fully apprised him of what evidence was required to establish 
service connection for hearing loss.  The letter further 
advised him of his obligations, and those of VA, with respect 
to the development of his claim.  

With respect to VA's duty to assist the veteran, his service 
medical records and post-service medical records have been 
obtained.  The veteran underwent a fee basis VA audiology 
examination in September 2003.  There is no indication that 
relevant evidence exists which has not been obtained.

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005). The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  As was 
noted in the Introduction, he presented testimony at a 
personal hearing which was chaired by the undersigned VLJ in 
October 2006.

Accordingly, the Board will proceed to a decision on the 
merits

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§ 3.303 (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

Service connection - hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
See 38 C.F.R. § 3.385 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

With respect to Hickson element (1), there is competent 
medical evidence of both bilateral hearing loss and tinnitus, 
in the form of the September 2003 VA fee basis examination, a 
well as an October 2003 private audiology assessment record.   

Concerning Hickson element (2), the Board will separately 
discuss disease and injury.

With respect to disease, there is no evidence of hearing loss 
or tinnitus in service or for several decades thereafter.  In 
particular, his separation physical examination in July 1966 
was pertinently negative.  The Board observes in this 
connection, however, that no standard audiology testing was 
performed; instead, a "whisper test" was administered, 
which reportedly showed 15/15 in each ear.

Concerning injury, the injury here contended is noise 
exposure/acoustic trauma.  
The veteran testified, in substance, that he was exposed to 
excessive levels of noise while service aboard an aircraft 
carrier.  See the transcript of the October 18, 2006 Travel 
Board hearing, pages 2-7.  

A review of the record shows that the veteran was stationed 
aboard the aircraft carrier USS Forrestal, CVA 59.  The Board 
takes judicial notice that such service involves exposure to 
high levels of noise from jet aircraft engines, catapults, 
and other sources.  To that extent, element (2) has been 
satisfied.

Turning to the third and final Hickson element, medical 
nexus, there is of record only one competent medical opinion, 
that of the September 2003 fee basis examiner, S.B.C., M.A., 
Audiologist.  Ms. S.B.C. stated that "it is more likely than 
not that [the veteran's] exposure to high levels of noise 
contributed to his hearing loss."  The only noise exposure 
mentioned in the audiology report was that on the aircraft 
carrier during military service.  The veteran denied any 
significant post-service noise exposure, and there does not 
appear to be any reference to such anywhere in the record.  
There is no evidence to the contrary.

The Board is aware that Ms. S.B.C. rendered a much weaker 
opinion as to tinnitus, merely indicating that "the etiology 
of this condition is suspected as noise related."  
Significantly, however, Ms. S.B.C. did not suggest any other 
cause for the veteran's tinnitus.  Given the evidentiary 
posture of the case, the Board finds that the evidence is in 
equipoise as to this matter.   

In summary, for reasons and bases expressed above, the Board 
concludes that the evidence in this case is at least in 
equipoise as to the issues of the veteran's entitlement to 
service connection for hearing loss and tinnitus.  The 
benefits sought on appeal are accordingly granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


